                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS
---------------------------------------------------------------- x

MONAHAN PRODUCTS LLC                                             :   Case No. 18-cv-11561 (FDS)
d/b/a UPPABABY,                                                  :
                   Plaintiff,                                    :
                                                                 :
         v.                                                      :
                                                                 :
SAM’S EAST, INC. and                                             :
SAM’S WEST, INC.,                                                :
                                    Defendants.                  :
                                                                 :
---------------------------------------------------------------- x




               DEFENDANTS’ REPLY MEMORANDUM OF LAW
    IN FURTHER SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT




4818-6574-6864v.1
                                                TABLE OF CONTENTS



        INTRODUCTION ...............................................................................................................1

        ARGUMENT .......................................................................................................................3

                    No Basis for Award of Corrective Advertising Costs .............................................3

                    1.       “Evidence” Cited by Monahan Does Not Support Corrective Advertising
                             Remedy ........................................................................................................5

                    No Basis for Award of So-Called “Extra Expenses” .............................................10

                    No Basis for Disgorgement of Profits ....................................................................13

                    No Basis for Massachusetts Unfair Competition Claim ........................................13

        CONCLUSION ..................................................................................................................14




                                                                   i
4818-6574-6864v.1
                                                TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

CASES

Aktiebolaget Electrolux v. Armatron Int’l, Inc.,
    999 F.2d 1 (1st Cir. 1993) ........................................................................................................13

Aladdin Mfg. Co. v. Mantle Lamp Co. of Am.
   116 F.2d 708 (7th Cir. 1941) ...............................................................................................2, 10

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986) ...................................................................................................................1

First Act, Inc. v. Brook Mays Music Co.,
    429 F. Supp. 2d 429 (D. Mass. 2006) ........................................................................................3

Fishman Transducers, Inc. v. Paul,
   684 F.3d 187 (1st Cir. 2012) ................................................................................................3, 13

Nat’l Fire Prot. Ass’n v. Int’l. Code Council, Inc.,
   No. 03-10848-DPW, 2006 U.S. Dist. LEXIS 14360 (D. Mass. Mar. 29, 2006) ...................3, 4

PODS Enters., Inc. v. U-Haul Int’l, Inc.,
  126 F. Supp. 3d 1263 (M.D. Fla. 2015) .....................................................................................5

Skydive Ariz., Inc. v. Quattrocchi,
   673 F.3d 1105 (9th Cir. 2012) .................................................................................................10

RULES

Fed. R. Civ. P. 56(c)(2) ....................................................................................................................5




                                                                     ii
4818-6574-6864v.1
           Defendants Sam’s East, Inc. and Sam’s West, Inc. (together, “Sam’s Club”) hereby file

this reply in further support of their motion for partial summary judgment directed to plaintiff

Monahan Products LLC (“Monahan”)’s damages claims and its state law unfair competition

claim.

           INTRODUCTION

           Monahan’s opposition to Sam’s Club’s summary judgment motion confirms that the

motion should be granted. Conspicuously absent are specific facts and admissible evidence

demonstrating that Monahan has been damaged by Sam’s Club’s allegedly improper activities.

Instead, Monahan offers no more than unsupported allegations of lost goodwill, damaged brand

reputation, frustrated retailers, and confused customers.

           Sam’s Club’s motion maintains that Monahan has no basis for recovery under any of its

three damages theories: (1) the costs of future corrective advertising; (2) so-called “extra”

expenses, i.e., compensation for salaried employees’ time; and (3) disgorgement of Sam’s Club’s

profits. In failing to proffer admissible evidence of any of these alleged harms, Monahan fails to

meet the standard of “set[ting] forth specific facts showing that there is a genuine issue for

trial.”1

           With respect to its claim for corrective advertising costs, Monahan still has not specified

any identifiable harm that it has suffered. There is no evidence of harm to the UPPAbaby brand

reputation or to Monahan’s goodwill. There is no evidence of adverse effects on retailers.

There is no evidence of adverse effects on consumers. As a result, there is no basis for a

determination that corrective advertising would be a suitable remedy, or that corrective

advertising would repair any alleged harm. This evidentiary failure reflects Monahan’s

1
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (footnotes omitted) (emphasis
added).


                                                    1
4818-6574-6864v.1
fundamental misunderstanding of the law. An award of corrective advertising must remedy

identifiable harm and be “determinable-with-reasonable-certainty.” As such, it is rarely awarded

in Lanham Act cases, and Monahan has not provided any reason why it should be awarded in

this case. Its claim for corrective advertising costs must fail.

          With respect to the so-called “extra expenses” that Monahan seeks to recover, it fails to

provide legal or factual justification for such an award under the Lanham Act. The principal

case it cites in support is an irrelevant Seventh Circuit case from 1941, 5 years before the

Lanham Act was even enacted.2 Moreover, Monahan admits that the “UPPAbaby Loss

Assessment” document it relies on was “created in August 2019,” after the July 12 fact discovery

deadline. (Monahan Opp’n Br. 15.) Consequently, Monahan should not be permitted to rely on

this document that it fabricated after fact discovery closed. With no legal or factual support,

Monahan’s claim for “extra expenses” must fail.

          As for disgorgement of Sam’s Club’s profits, Monahan fails to rebut the key fact that

Sam’s Club and Monahan are not competitors, and therefore Monahan is not entitled to

disgorgement of Sam’s Club’s profits under this Circuit’s law. Instead, Monahan asserts that

“Sam’s Club competes directly with many of Monahan’s largest authorized retailers, including

Amazon.” (Monahan Opp’n Br. 17.) While this may be so, Monahan’s authorized retailers are

not parties to this action, and this argument avoids the fact that Monahan and Sam’s Club are

NOT themselves competitors. Monahan also argues without any evidence that Sam’s Club has

caused Monahan to lose sales that it otherwise would have made. (Id. at 16, 18.) These

unsupported allegations are not enough to show that “defendant’s profits would have gone to the




2
    Aladdin Mfg. Co. v. Mantle Lamp Co. of Am. 116 F.2d 708 (7th Cir. 1941).


                                                   2
4818-6574-6864v.1
plaintiff” as required under the case law. Therefore, Monahan is not entitled to a disgorgement

of Sam’s Club’s profits.

           Finally, Monahan’s opposition provides no basis for sustaining its claim under the

Massachusetts unfair competition statute. Monahan fails to even acknowledge the Fishman

Transducers3 case which holds that wrongful actions must have “occurred primarily and

substantially within” Massachusetts. Monahan’s whimsical arguments (for example, that

“UPPAbaby strollers can readily be found being pushed by new parents through the streets of

Boston” at Monahan Opp’n Br. 19) do not overcome its admission that “Sam’s Club’s

advertisement and unauthorized sale of UPPAbaby strollers took place throughout the United

States.” (Monahan Resp. to SOF ¶ 25.) Therefore, Monahan cannot sustain a claim under this

statute.

           ARGUMENT

                    No Basis for Award of Corrective Advertising Costs

           Monahan mischaracterizes, or misunderstands, Sam’s Club’s argument regarding

corrective advertising. Monahan asserts that “Sam’s Club errs as a matter of law by arguing that

corrective advertising damages are not available under the Lanham Act.” (Monahan Br. at 6.)

This simply is not correct. Sam’s Club recognizes that corrective advertising costs may be

awarded in Lanham Act cases; but such awards are rare and have been characterized in this

District as “a somewhat novel theory of damages that has been limited in its application.” First

Act, Inc. v. Brook Mays Music Co., 429 F. Supp. 2d 429, 438 (D. Mass. 2006). For such an

award to be warranted, it must compensate for identifiable harm to reputation. First Act, 429 F.

Supp. 2d at 438. Furthermore, an award of corrective advertising must be “determinable-with-

reasonable-certainty” and must not provide a windfall to the plaintiff. Nat’l Fire Prot. Ass’n v.

3
    Fishman Transducers, Inc. v. Paul, 684 F.3d 187 (1st Cir. 2012).

                                                   3
4818-6574-6864v.1
Int’l. Code Council, Inc., No. 03-10848-DPW, 2006 U.S. Dist. LEXIS 14360, *95 (D. Mass.

Mar. 29, 2006). These conditions are not met by Monahan and, therefore, there is no basis for

the award Monahan seeks.

        Monahan clearly recognizes its failure to assemble evidence to justify corrective

advertising, and it cites the Nat’l Fire case for the proposition that “direct evidence is not

required to establish harm to goodwill on summary judgment.” (Monahan Opp’n Br. 3 (quoting

Nat’l Fire, 2006 U.S. Dist. LEXIS 14360, *95).) However, Nat’l Fire also provides that if there

is not direct evidence of harm, there must at least be circumstantial evidence. Monahan provides

NO evidence at all, neither direct nor circumstantial, of harm to goodwill.

        Monahan asserts repeatedly throughout its opposition brief that Sam’s Club “caused harm

to Monahan’s brand and reputation” (Monahan Opp’n Br. at 5), that Monahan “has presented

ample evidence of harm to its reputation” (Id. at 7), and that Sam’s Club “ignores evidence” of

actual confusion among its own customers and potential customers (Id. at 11). However, there is

no evidence of any of this in the record. Monahan’s fact witnesses, Lauren Monahan and Joanne

Apotheloz, proffer no more than vague and unsubstantiated generalities, conjecture and hearsay

about Monahan’s retail customers and consumers. The customer service recordings that

Monahan refers to do not demonstrate any customer confusion or harm to Monahan’s reputation

or goodwill whatsoever (in addition to being offered without any foundation or authentication).

        Additionally, Monahan’s expert witnesses do not offer any evidence supporting an award

of corrective advertising costs. Damages expert, Krista Holt, did no analysis regarding

UPPAbaby brand value or goodwill. She offered no opinion or quantification of harm to the

UPPAbaby brand value. She simply adopted the opinion of Monahan’s marketing and branding

“expert” Ross Fishman in her report. Mr. Fishman, despite being engaged as a marketing and



                                                  4
4818-6574-6864v.1
branding expert, did no analysis of UPPAbaby brand value or goodwill. As he testified, he

simply assumed damage to brand reputation. In sum, there is literally NO evidence to support

Monahan’s claim.

        Interestingly, the principal case that Monahan cites in favor of corrective advertising is

PODS Enters., Inc. v. U-Haul Int’l, Inc., 126 F. Supp. 3d 1263 (M.D. Fla. 2015). The plaintiff’s

expert in the PODS case on the issue of corrective advertising was Dr. Russell Winer, who is

Sam’s Club’s expert in this case. Dr. Winer has opined that Ross Fishman, Monahan’s

marketing expert, provided corrective advertising cost estimates that “are worthless and not

based in fact.” (ECF No. 75-11, Jason Decl. Ex. 11 (Winer Report), at 11.)

                    1.   “Evidence” Cited by Monahan Does Not Support Corrective
                         Advertising Remedy

        Monahan’s meager attempts to go beyond attorney argument and provide factual support

for its corrective advertising claim are not successful. Its brief does not cite to any admissible

evidence of identifiable harm and, therefore, no genuine issue of material fact is raised. As

reflected in the Federal Rules, the party opposing summary judgment must do so with admissible

evidence. “A party may object that the material cited to support or dispute a fact cannot be

presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2).

                         a.    Lauren Monahan Proffers No Supporting Evidence

          Monahan cites to the deposition testimony of its principal, Lauren Monahan, to support

its argument that “the sale of strollers by Sam’s Club undercuts brand value and reputation by

causing customers to question Monahan’s product quality, pricing, and even its success as a

company.”4 (Monahan Opp’n Br. 12.) The cited testimony of Ms. Monahan (ECF No. 101-4,



4
 As with all of the arguments throughout Monahan’s brief, this statement ignores that
Monahan’s trademark infringement and false advertising claims are based on the warranty issue

                                                  5
4818-6574-6864v.1
Harris Decl. Ex. D (Monahan Dep.), at 43:10-45:17) is a generalized, long-winded commentary

about retailers’ alleged “concerns” about sales at discount retailers (following up on the

statement that “There had been a great deal of concern among our retail partners about our

UPPAbaby products being sold in Sam’s Club . . . .” (id. at 42:18-20)). This testimony is

inadmissible hearsay regarding retailers’ issues and is not evidence of that the UPPAbaby brand

suffered any brand damage in this case.

        One is left to wonder why there is no direct evidence from any retailer to support

Monahan’s claim or corroborate Ms. Monahan’s testimony? There is no declaration. There is

no deposition testimony. There are no documents. However, even if Ms. Monahan’s testimony

were admissible, it does not show any identifiable harm to Monahan’s reputation as a result of

allegedly unlawful activity by Sam’s Club. The testimony consists of nothing more than

generalities and conjecture about what happens in “our industry” when goods are sold at “big

box retailers.” (See ECF No. 101-4, Harris Decl. Ex. D (Monahan Dep.), at 43:10-45:17.)

                       b.     Joanne Apotheloz Proffers No Supporting Evidence

        Monahan also cites to the deposition testimony of its Rule 30(b)(6) witness, Joanne

Apotheloz, to support its claim of brand damage. (Monahan Opp’n Br. 12.) As with Ms.

Monahan, the testimony of Ms. Apotheloz consists of nothing more than generalities, conjecture,

and inadmissible hearsay about customers. The cited testimony, that customers “start

questioning about that lower-priced product” (id.) has nothing to do with alleged damage done

by the warranty in this case, has nothing to do with specific harm to Monahan’s brand or

reputation, and is nothing more than generalized conjecture about what happens when “premium

products” are sold at discount retailers. Ms. Apotheloz proffered no evidence of identifiable


and not on the mere fact that goods are being sold at Sam’s Club at discount prices, which alone
is not actionable.

                                                 6
4818-6574-6864v.1
harm suffered by Monahan. In fact, Ms. Apotheloz (Monahan’s Rule 30(b)(6) witness) testified

that no such harm had ever been quantified by Monahan.

                    Q.   Has any study or analysis been done by Monahan to quantify any
                         damage to reputation and good will?

                         Mr. Harris: Objection.

                         The Witness: No.

                    Q.   Is that a no?

                    A.   No. not that I know of.

                    Q.   Do you know if there is an amount in mind that Monahan has
                         placed on that reputation and goodwill?

                    A.   No.

(ECF No. 101-3, Harris Decl. Ex. C (Apotheloz Dep.), at 121.)

                         c.      Ross Fishman Proffers No Supporting Evidence

        Mr. Fishman is Monahan’s marketing and branding expert. Presumably, in view of his

purported expertise, Mr. Fishman could have come up with some methodology to evaluate

damage to Monahan’s brand caused by Sam’s Club. But he did not; he simply assumed damage

to the brand. He testified as follows:

                         Q.      So are you assuming brand reputation damage?

                         A.      I am presuming that misstatements regarding – that could
                                 create confusion should be corrected.

                         Q.      Okay. But you say here that “UPPAbaby claims that these
                                 actions have damaged its brand reputation.” Do you see
                                 where you have that in your report?

                         A.      Yes.

                         Q.      Did you do anything to verify that claim?

                         A.      No.


                                                   7
4818-6574-6864v.1
(ECF No. 101-1, Harris Decl. Ex. A (Fishman Dep.), at 59-60.)

                       Q.      Your report contains no analysis or methodology for
                               quantifying the amount of alleged damage to Monahan’s
                               reputation and brand value; is that correct?

                       Mr. Harris: Objection.

                       A.      That’s correct.

(Id. at 151.)

        Since Mr. Fishman provided no expert opinion regarding specific brand damage,

Monahan cites his testimony about the hypothetical effects of lower priced goods in the

marketplace. (“[I]f I can buy it cheaper, now I think it’s that cheaper-priced quality or maybe

it’s defective or maybe there is a problem with it or maybe I got overcharged . . .” Monahan

Opp’n Br. 12 (quoting ECF No. 101-1. Harris Decl. Ex. A (Fishman Dep.), at 158-159).) Once

again, this is general testimony that has nothing to do with specific, identifiable harm allegedly

suffered by Monahan in this case.

                       d.      Krista Holt Proffers No Supporting Evidence

        Ms. Holt, Monahan’s damages expert, also did no analysis of alleged harm to Monahan’s

brand or goodwill. She simply adopted Mr. Fishman’s corrective advertising cost estimates

(essentially consisting of a calculation of postage for 20+ million postcards or the cost to

purchase Google search terms). Yet her deposition testimony is cited by Monahan as support for

its allegations of brand damage. The quoted testimony (“because people thought [Sam’s Club]

w[as] an authorized reseller, they were calling and wanting [Monahan] to match the price. . . .”)

is improper fact testimony by an expert witness with no firsthand knowledge of the facts.

(Monahan Opp’n Br. 12 (citing ECF No. 101-2, Harris Decl. Ex. B (Holt Dep.), at 49-50).) At




                                                 8
4818-6574-6864v.1
best this testimony is hearsay; at worst it is pure fabrication. Either way, it is not admissible

evidence of identifiable harm to Monahan.

                       e.      Consumers Proffer No Supporting Evidence

        Monahan also cites alleged consumer communications in support of its allegations of

brand damage, stating that customers “actually questioned” the quality of UPPAbaby strollers.

(Monahan Opp’n Br. 12.) (Typical of Monahan’s modus operandi, it laid no foundation for

these documents and did not authenticate them. There has been no testimony from any

UPPAbaby customers, nor have any been identified by Monahan as witnesses.) However, upon

reviewing the actual interactions, it is clear that they do not support Monahan’s allegations of

brand damage.

        The consumer reflected in Harris Declaration Exhibit R apparently was questioning

whether the models sold by Sam’s Club were the latest models due to the low price. The

UPPAbaby customer service representative confirmed that the stroller was not the latest model.

There was no discussion about product quality or any indication whatsoever that the UPPAbaby

brand reputation had been damaged by Sam’s Club.

        The consumer reflected in Harris Declaration Exhibit W was inquiring why Sam’s Club

was an unauthorized dealer, and guessed potential reasons. In response, the UPPAbaby

representative stated that “They are selling our products, however, they do not have a contract

with us to sell our products.” This exchange also does not show that consumers questioned the

quality of UPPAbaby strollers, nor does it evidence identifiable harm to Monahan.

                       f.      New York Daily News Article is not Supporting Evidence

        The paucity of Monahan’s evidence of identifiable harm is so glaring that it cites an

irrelevant and inflammatory 2011 article in a New York tabloid newspaper to support its

argument. (Monahan Opp’n Br. 12-13.) The article (about Walmart, not Sam’s Club), which

                                                  9
4818-6574-6864v.1
was not produced in discovery, has nothing to do with this case, was written years before the

events in this case took place, and is cited solely for the prejudicial effect that Monahan hopes it

will have. The article is improperly listed in Monahan’s “Table of Authorities.” It is prejudicial,

irrelevant, inflammatory and should be stricken. Notably, the author of the article, Steven

Barrison, has not been identified by Monahan as a witness in the case.

                    No Basis for Award of So-Called “Extra Expenses”

        Monahan provides no basis for an award consisting of reimbursement for salaried,

executive employees’ time spent allegedly remediating damage. Such expenses were not

incremental, i.e., additional, since the employees’ salaries were fixed and would have been

incurred in any event; and the alleged expenses are not supported by admissible evidence.

        The case law cited by Monahan in its opposition does not support its entitlement to this

type of damage award. The 1941 case from the Seventh Circuit that Monahan cites (Aladdin

Mfg. Co., 116 F.2d 708) does NOT hold that such employee expenses are recoverable and does

not even address the issue.

        Monahan’s second case, Skydive Ariz., Inc. v. Quattrocchi, 673 F.3d 1105 (9th Cir. 2012)

is cited for the proposition that the court can consider forms of actual damage that include “a

plaintiff’s expenditures in building its reputation.” (Monahan Opp’n Br. 14 (quoting Skydive

Ariz., 673 F.3d at 1113).) This quote from the Ninth Circuit decision is misleading at best. First,

the so-called extra expenses that Monahan is seeking are not related to “building its reputation”

as that phrase is meant in the Skydive Arizona case. The expenses considered in Skydive Arizona

were those incurred in initially creating and building the brand over a significant amount of time.

Second, those expenses were considered in the context of determining the value of the plaintiff’s

goodwill and brand reputation. With that information, the finder of fact was able to calculate the



                                                 10
4818-6574-6864v.1
value of lost goodwill and reputation. Thus, the Skydive Arizona court’s consideration of

expenditures in building reputation had nothing to do with the type of “extra expenses” that

Monahan is seeking to recover in this case. And in any event, no quantifiable evidence of the

value of goodwill or reputation was provided by Monahan.

        In addition to there being no legal basis for Monahan’s recovery, there also is no factual

basis. Monahan once again relies on expert witness, Krista Holt, and her second-hand testimony

about the factual underpinnings of the claim. She is cited as factual authority confirming the

employee activities for which compensation is sought. (Monahan Opp’n Br. 14, 16 (“discussing

mitigating steps taken”).) At best, this is inadmissible hearsay. Furthermore, the sole basis for

her discussion of the “mitigating steps,” as reflected in the footnotes of her report, was the

UPPAbaby Loss Assessment document, fabricated by Monahan after the close of fact discovery.

(ECF No. 75-6, Jason Decl. Ex. 6 (Holt Report), at 32.)

        The only fact witness that Monahan cites in support of this category of damage is Ms.

Apotheloz. Her brief testimony about remediation steps undertaken, which is cited multiple

times by Monahan (Monahan Opp’n Br. 14, 16 (citing ECF No. 101-3, Harris Decl. Ex. C

(Apotheloz Dep.), at 42:5-15), was simply that Monahan traced the stroller serial numbers to find

the source of Sam’s Club’s strollers. There is no testimony about alleged communications with

retailers and consumers. Interestingly, the simple task of tracing serial numbers does not appear

to be reflected in the UPPAbaby Loss Assessment document. Of course, Sam’s Club was unable

to question Ms. Apotheloz (Monahan’s Rule 30(b)(6) witness on damages) on the UPPAbaby

Loss Assessment document because it was fabricated by Monahan and produced after the close

of fact discovery. Monahan does not cite to any other testimony of Ms. Apotheloz on this issue.




                                                 11
4818-6574-6864v.1
        The only other fact evidence of “extra expenses” proffered by Monahan is a one-page

“public” statement regarding Sam’s Club purportedly disseminated by Monahan. (Monahan

Opp’n Br. 14 (citing ECF No. 101-10, Harris Decl. Ex. J).) In addition to the lack of evidence

showing that the costs for preparation of this statement was “additional” and not covered by

fixed employee salaries, there is no evidence as to how long it took to prepare this one-page

notice or to whom it was sent. Perhaps the corrective advertising for which Monahan seeks a

seven-figure recovery was already achieved with this notice.

        Incredibly enough, Monahan also cites Sam’s Club’s rebuttal expert on damages, Abel

Teshome, in support of its claim for “extra expenses.” (Monahan Opp’n Br. 16.) This reliance

on Mr. Teshome is mystifying. As he wrote in his report, “The Holt Report does not appear to

reference any facts or data corroborating the assumptions employed by Monahan in the

UPPAbaby Loss Assessment. Instead, the Holt Report recites Monahan’s ipse dixit

representations of loss without advancing any independent analysis.” (ECF No. 75-9, Jason

Decl. Ex. 9 (Teshome Report), at 12.) Indeed, Mr. Teshome confirmed a total lack of evidence

supporting the claim for “extra expenses.”

        Finally, Monahan has the audacity to blame Sam’s Club for not obtaining enough

discovery with respect to the UPPAbaby Loss Assessment. After admitting that Monahan

created the document in August 2019, after the close of fact discovery, it asserts that Sam’s Club

“could have sought additional discovery, or otherwise sought relief from the Court.” (Monahan

Opp’n Br. 15.) Sam’s Club had no reason to seek additional discovery in view of such a blatant

violation of the discovery deadline. It is the plaintiff’s burden to prove its case. And unlike

Monahan, which had no compunction in burdening the Court with a meritless motion to compel




                                                 12
4818-6574-6864v.1
after the close of discovery, Sam’s Club was not inclined to involve the Court in a discovery

issue unnecessarily.

                    No Basis for Disgorgement of Profits

        Monahan begins its argument on disgorgement of profits as follows: “Sam’s Club’s

fraudulent and willful conduct caused Monahan and its authorized retailers to lose sales they

would have otherwise made.” (Monahan Opp’n Br. 16.) There is not a shred of evidence in the

record supporting this blatant conjecture.

        As Monahan recognizes, in order to be entitled to a disgorgement of Sam’s Club’s

profits, Monahan must show that marketplace competition is such that Sam’s Club’s profits

would have gone to Monahan. (Monahan Opp’n Br. 16 (citing Aktiebolaget Electrolux v.

Armatron Int’l, Inc., 999 F.2d 1, 5 (1st Cir. 1993)).) In this case, it is undisputed that Monahan

earned its profits upon sale of the UPPAbaby strollers at issue to its distributor, Global.

Monahan is a manufacturer and wholesaler, not a retailer. It does not compete with Sam’s Club,

and it is not possible that Sam’s Club’s profits on the same strollers also would have gone to

Monahan. Monahan asserts that it “competes with Sam’s Club by way of its sales to Amazon

and other authorized retailers.” (Monahan Opp’n Br. 18.) This does not mean that Monahan

competes with Sam’s Club, and it does not. Sam’s Club competes with retailers. Therefore,

there is no basis for disgorgement of Sam’s Club’s profits.

                    No Basis for Massachusetts Unfair Competition Claim

        Monahan fails to address the Fishman Transducers case, in which the court considered

the “center of gravity” test in the context of issues similar to those in this case. In Fishman

Transducers, the plaintiff was a Massachusetts company, so all of the harm occurred in

Massachusetts. Nevertheless, deceptive advertising and sales occurred all over the country,

including in Massachusetts. Since the wrongdoing was not focused on Massachusetts, the

                                                 13
4818-6574-6864v.1
requirement of the statute that the wrongful actions “occurred primarily and substantially” in

Massachusetts could not be satisfied.

        Monahan argues that Sam’s Club’s motion is “devoid of factual support” on this issue.

However, Monahan makes the following statement in its response to Sam’s Club’s statement of

facts: “Monahan does not dispute that Sam’s Club’s advertisement and unauthorized sale of

UPPAbaby strollers took place throughout the United States.” (Monahan Resp. to SOF ¶ 25.)

On the basis of this admission alone, Monahan cannot sustain its claim under the Massachusetts

unfair competition statute. However, it is also interesting to note that the uppababy.com website

referenced by Monahan in its brief (Monahan Opp’n Br. 19) has a page devoted to “The

UPPAbaby HUB” in Brooklyn, New York.

        CONCLUSION

        For the foregoing reasons, Sam’s Club’s motion for partial summary judgment should be

granted.

Dated: January 13, 2020                      Respectfully submitted,

                                             /s/ Marc J. Jason
                                             Anthony F Lo Cicero (Pro Hac Vice)
                                             Marc J. Jason (Pro Hac Vice)
                                             AMSTER, ROTHSTEIN & EBENSTEIN LLP
                                             90 Park Avenue
                                             New York, New York 10016
                                             Telephone: (212) 336-8000
                                             Facsimile: (212) 336-8001
                                             E-mail: alocicero@arelaw.com
                                             E-mail: mjason@arelaw.com


                                             Adam L. Littman
                                             ARENT FOX LLP
                                             The Prudential Tower
                                             800 Boylston Street, 32nd Floor
                                             Boston, MA 02199
                                             Telephone: (617) 973-6195

                                                14
4818-6574-6864v.1
                    Fax: (617) 722-4939
                    E-mail: adam.littman@arentfox.com
                    Counsel for Defendants Sam’s East, Inc.
                    and Sam’s West, Inc.




                      15
4818-6574-6864v.1
                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on January 13, 2020, I caused to be electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will automatically

send an email notification of such filing to registered participants. Any other counsel of record

will receive the foregoing via e-mail in PDF format.



                                                       /s/ Marc J. Jason
                                                       Marc J. Jason




4818-6574-6864v.1
